DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Office Action is in response to Applicant’s amendments/remarks filed 9/7/22.  Claim 17 was amended; claim 2 was cancelled.  Claims 1 and 3-21 are presently pending and are presented for examination.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/22 has been entered.
 
Response to Arguments
4.	Applicant’s arguments, see page 8 of Remarks, filed 9/7/22, with respect to the rejections of claims 17-20 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of claims 17-20 under 35 U.S.C. 112(b) have been withdrawn. 
5.	Applicant’s arguments, see pages 8-9 of Remarks, filed 9/7/22, with respect to the rejections of claims 17 and 20 under 35 U.S.C. 103 as being unpatentable over Hwang in view of Kawaguchi have been fully considered and are persuasive.  The rejections of claims 17 and 20 under 35 U.S.C. 103 have been withdrawn. 

Allowable Subject Matter
6.	Claims 1 and 3-21 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 3-16, and 21,
As persuasively argued previously by applicant in pages 12-13 of prior remarks filed 5/9/22, amended independent claim 1 overcame the previous grounds of rejection under 35 U.S.C. 102(a)(1) as being anticipated by Kawaguchi (US 2011/0107798).  Kawaguchi discloses that a cabinet (2) comprises a base (102) configured to receive a control panel (12) [Fig. 2, 9; ¶0130], a plurality of dampers (14) and a water pump (23) being mounted to the base [Fig. 3-4; ¶0119-¶0120], but does not teach or suggest that “the control panel is disposed closer to the driver than to the door”.  To the contrary, Kawaguchi teaches that the control panel (12) is located at a front lower portion of the cabinet (2) and is disposed closer to the door (10) than to the driver (6) [see Fig. 2; ¶0064].  Additionally, Hwang (US Pub. 2012/0090362) discloses a laundry treating apparatus wherein a cabinet comprises a base (600) configured to receive a control panel (650) [Fig. 1, 7-9; ¶0145], a plurality of dampers (500, 520, 540) and a water pump (60) being mounted to the base [Fig. 1-2; ¶0130-¶0133, ¶0087].  Hwang does not, however, teach or suggest that “the control panel is disposed closer to the driver than to the door”; to the contrary, Hwang teaches that the control panel (650) is located at a front lower portion of the cabinet and is disposed closer to the door (door glass at 200, not shown) than to the driver (70) [see Fig. 2, 7-9; ¶0145, ¶0099, ¶0073].  Upon a comprehensive updated search, no available prior art was able to teach or fairly suggest, singly or in combination, that the cabinet comprises a base configured to receive a control panel, the plurality of dampers and the water pump being mounted to the base, wherein the control panel is disposed closer to the driver than to the door, in combination with all other recited features defined by independent claim 1.  For at least the above reasons, independent claim 1 (and therefore dependent claims 3-16 and 21) are in condition for allowance.  
Regarding claims 17-20,
As persuasively argued by applicant in pages 8-9 of remarks filed 9/7/22, newly amended independent claim 17 overcomes the previous grounds of rejection under 35 U.S.C. 103 as being unpatentable over Hwang (US Pub. 2012/0090362) in view of Kawaguchi (US Pub. 2011/0107798).  Hwang discloses a laundry treating apparatus comprising a control panel (650) that is located at a base (600) of a cabinet and is spaced from a damper coupling portion including a plurality of coupling portions (lower ends of 500, 520, 540 attached to base 600) that are located on the base and coupled to a plurality of dampers (500, 520, 540) [Fig. 7; ¶0144-¶0146].  Hwang does not, however, teach or suggest the newly amended feature reciting “the control panel is placed closer to a rear side of the base than to a front side of the base”; to the contrary, Hwang teaches that the control panel (650) is located at a front lower portion of the cabinet adjacent to the front face of the cabinet defining the opening [see Fig. 2, 7-9; ¶0145, ¶0099, ¶0073].  Secondary reference Kawaguchi (US 2011/0107798) is unable to remedy the deficiencies of Hwang, similarly teaching that the control panel (12) is located at a front lower portion of the cabinet (2) and is disposed adjacent to the front face of the cabinet defining the opening [see Fig. 2; ¶0064].  Upon a comprehensive updated search, no available prior art was able to teach or fairly suggest, singly or in combination, that the control panel is located at the base of the cabinet and is spaced from the damper coupling portion located on the base, wherein the control panel is placed closer to a rear side of the base than to a front side of the base in combination with all other recited features defined by independent claim 17.  For at least the above reasons, independent claim 17 (and therefore dependent claims 18-20) are in condition for allowance.
See the attached ‘Notice of References Cited’ for a comprehensive list of the closest prior art made of record and not relied upon that is considered pertinent to applicant's disclosure, for example:
US Pub. 2009/0205378 to Helgesen
US Pub. 2009/0205690 to Gault et al.
US Pat. 8,828,148 to Poyner et al.
US Pub. 2005/0155394 to Brauchle
US Pub. 2013/0145799 to Lee et al.
	US Pub. 2005/0217323 to Lee et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711